Exhibit 10.21

Summary of Director Compensation Program

From May 29, 2006 until September 27, 2006, the pay program for all non-employee
directors of the Company consisted of three components, a cash retainer, meeting
attendance fees (paid in cash) and an annual equity award. During this period,
the program features were as follows:

 

  •  

Retainer: Each non-employee director other than the Chairman received a cash
retainer of $50,000 for the plan year (the 12-month period referenced above).
The Chairmen of the Human Resources, Audit, Nominating and Corporate Governance
Committees were paid an additional retainer of $25,000 for the plan year. The
Chairman received a cash retainer of $300,000 for the plan year.

 

  •  

Meeting Fees: Each non-employee director was paid $1,500 in cash per meeting
attended during the plan year, except the Chairman whose per meeting fee was
$3,000.

 

  •  

Equity Award: Each non-employee director earned an annual grant of 1,800 shares
of ConAgra Foods common stock and an annual grant of non-statutory options to
acquire 9,000 shares of ConAgra Foods common stock, with an exercise price equal
to the fair market value of our common stock on the date of grant. The date of
grant is the first day of the plan year.

Effective September 28, 2006, the pay program for the Chairman was altered (no
other changes were implemented). In lieu of retainer, meeting fees and an annual
equity award, the Chairman’s pay was set at $500,000, payable entirely in
non-statutory options to acquire shares of ConAgra Foods common stock. The grant
date is the first day of the plan year and the exercise price of the options is
the fair market value of our common stock on the date of grant. The number of
options issued is based on the Black-Scholes value of the option on the date of
grant and the closing market price of our common stock on the date of grant. The
options have a ten-year term and vest six months from the date of grant.

Several other compensation programs existed for the Company’s non-employee
directors during the most recent fiscal year:

 

  •  

Directors were entitled to participate in the ConAgra Foods medical plan on the
same basis as ConAgra Foods employees and the ConAgra Foods Foundation offered a
matching gifts benefit for gifts up to $2,000 to accredited institutions of
higher education.

 

  •  

Non-employee directors could elect to defer payment of their cash compensation
into the company’s non-qualified deferred compensation plan for non-employee
directors.

 

  •  

Directors elected to the Board prior to 2003 continued to have grandfathered
participation in the Directors’ Charitable Award Program (which was discontinued
in 2003). Participating directors nominate one or more tax-exempt organizations
to which ConAgra Foods will contribute an aggregate of $1 million in four equal
annual installments upon the death of the director. All participating directors
are vested in the program. ConAgra Foods maintains insurance on the lives of
these directors to fund the program.